COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 BENJAMIN JAMES PATTERSON,                     §
 A/K/A BENJAMIN JAMES TALTON,                                 No. 08-13-00111-CR
 A/K/A BENJAMIN J. TALTON,                     §
                                                                 Appeal from the
             Appellant,                        §
                                                               355th District Court
 v.                                            §
                                                             of Hood County, Texas
 THE STATE OF TEXAS,                           §
                                                                 (TC# CR12031)
             Appellee.                         §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating